Citation Nr: 0336666	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  00-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for primary open angle 
glaucoma (claimed as an eye condition).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on a period of active duty from January 
1956 to April 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran had a Travel Board hearing with the undersigned 
Judge from the Board sitting at the RO in August 2002.  The 
Board further developed the veteran's claim in November 2002 
by obtaining records from the Social Security Administration. 

In May 2003, the Board remanded the veteran's claim for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) and Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Accordingly, this case is REMANDED for the following:

1.  The record shows that the veteran 
underwent eye surgery in April 1996.  
This procedure was also referenced in a 
September 1996 statement from Dr. Cook as 
a laser trabeculoplasty of the right eye.  
The RO should contact the veteran and/or 
Dr. Cook (the physician's mailing address 
is located in the September 1996 
statement contained in the file) for more 
information about the April 1996 surgical 
procedure.  Any surgical treatment 
records identified by the veteran should 
be obtained and associated with the file.

2.  The RO should then schedule the 
veteran for a VA examination to show the 
nature and extent of his claimed eye 
disability.  After a complete review of 
the veteran's file, the examiner should 
provide an opinion as to whether it it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current eye disability is 
etiologically related to the defective 
vision diagnosed in March 1956 during his 
active military service.  The claims 
folder should be made available to the 
examiner for review.    

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
primary open angle glaucoma.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since June 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




